Citation Nr: 1213212	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss, tinnitus and PTSD.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b), in a March 2010 letter.  He was also provided notice regarding the disability-rating and effective-date elements of the claim in the March 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records service treatment records.  The Veteran has not reported any VA or private treatment.  Additionally, the Veteran was provided a proper VA examination in November 2011.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that he has hearing loss and tinnitus as a result of exposure to loud noise from combat, including large and small arms firing, during active duty in Korea during the Korean War.

Service treatment records are negative for complaints, treatment or a diagnosis of hearing loss or tinnitus, and the Veteran's DD-214 shows that his military occupational specialty (MOS) was a laundry and dry cleaning machine operator.  However, the Veteran has reported that while in service during the Korean War, he witnessed a lot of combat situations and was exposed to the noise from arms fire.  The Veteran is competent to report noise exposure in service.  Furthermore, the Board finds that his statements are credible and consistent with the circumstances of his service.  Hence, the acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

However, the Board notes that there is no post-service evidence of tinnitus.  The post-service medical evidence of record consists entirely of the report of a VA examination conducted in November 2011.  During the examination, the Veteran repeated his contentions regarding noise exposure in service.  However, the Veteran denied symptoms of tinnitus.  The Board notes further that while the Veteran has reported current hearing loss and hearing problems, and claimed that he is entitled to service connection for hearing loss and tinnitus, during the course of the appeal, he has not specifically alleged that he actually experiences tinnitus.  There is no other medical evidence of record showing that the Veteran has been diagnosed with tinnitus.

As noted above, service connection requires a showing of current disability.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  While the Veteran is competent to report tinnitus, Palczewski v. Nicholson, 21 Vet App 174 (2007), there is no medical evidence of tinnitus at any time since the current claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for tinnitus is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As noted above, the Veteran contends that he has hearing loss and tinnitus as a result of exposure to loud noise from combat, including large and small arms firing, during active duty in Korea during the Korean War.

Service treatment records are negative for complaints, treatment or a diagnosis of hearing loss or tinnitus.   However, the Veteran is competent to report noise exposure in service, and service treatment records show that his statements are credible and consistent with the circumstances of his service.  Hence, the acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service medical evidence of record, which consists of the report from a November 2011 VA audiology examination, shows that the Veteran was diagnosed with sensorineural asymmetrical bilateral hearing loss, right greater than left.  The examiner noted that the Veteran reported that his hearing was "ok" at discharge.  However, he also noted that the Veteran's hearing was assessed by whispered voice test, not valid hearing protocols, during service.  

The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner's rationale was that the Veteran's hearing loss was not consistent with noise exposure being a major factor because his left ear was unusually good, considering his positive post-military history of noise exposure.  He explained further that with the Veteran's left ear being normal to mildly impaired almost sixty years after discharge, merely accounting for the normal effects of aging, his left ear would have been well within normal limits at discharge, and therefore, the hearing observed on examination at that time was not the result of environmental noise exposure, but rather an undiagnosed medical condition.  In other words, it appears that the examiner was suggesting that as the Veteran's left ear hearing was normal to just mildly impaired sixty years after his discharge, it was likely normal at discharge, and his currently demonstrated hearing loss was not likely related to service.

The Board finds that the November 2011 VA examiner's opinion is inadequate for several reasons.  First of all, although the Veteran's DD-214 shows that he worked as a truck driver prior to his enlistment, there is no evidence of record to support the examiner's finding that the Veteran had post-military noise exposure.  Furthermore, the Veteran stated in his December 2011 VA Form 9 that he has not had any post-service noise exposure.  Therefore, the examiner's opinion is partly based on inaccurate information.  The Board also notes that the examiner concluded that the Veteran's hearing was normal at discharge because the Veteran reported that it was "ok."  However, the examiner himself admitted that the Veteran was not given a valid hearing examination at discharge.  Therefore, there is no way to confirm that the Veteran's hearing was normal at the time of his discharge, and the examiner's conclusion that it was is flawed.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner's negative opinion is based on information and evidence not contained in the record, it is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).  

Furthermore, the Board notes that as pointed out by the Veteran's representative, the examiner evaluated the Veteran's hearing loss under the standards for environmental noise exposure, rather than acoustic trauma, which the Veteran is claiming.  See February 2012 Informal Hearing Presentation.  Finally, the Board notes that the examiner did not give a rationale for his opinion that the Veteran's right ear hearing loss was not related to the Veteran's active military service.  

The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

The Veteran contends that he has psychiatric symptoms, which he believes are manifestations of PTSD, as a result of his exposure to combat during active duty during the Korean War.  Specifically, he claims that while on active duty in Korea, he witnessed acts of combat, which included people being killed and mortar and rocket attacks.  As a result, he claims that he easily angered, and that he has flashbacks, sleep deprivation, and an easy startle response to sudden noises.

Service treatment records are negative for complaints, treatment or a diagnosis of PTSD or any other psychiatric disability, and the Veteran's DD-214 shows that his military occupational specialty (MOS) was a laundry and dry cleaning machine operator.  However, service records show that the Veteran's reported stressors are consistent with the circumstances of his service.  Hence, his reported stressors are conceded.  

The post-service medical evidence of record, which consists entirely of the report of a September 2010 VA examination, does not show that the Veteran has been diagnosed with PTSD or any other psychiatric disability.  After interviewing and examining the Veteran, the examiner concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  He explained further that although the Veteran had some symptoms of PTSD, they were subclinical, in that they did not significantly interfere with his mood, relationships or functioning.  The examiner did not make an Axis I diagnosis, but he assigned a GAF score of 68.

However, in his November 2010 notice of disagreement, the Veteran reported that due to his service in the Korean War, he suffered from sleep deprivation, nightmares, and occasional depression.  Furthermore, in his October 2011 VA Form 9, he reported that he had symptoms of PTSD, including flashbacks, disturbing recollections, and sleep deprivation.  In the January 2010 Form 646, the Veteran's representative reported that the Veteran claimed to suffer from PTSD.  Most recently, in the February 2012 Informal Hearing Presentation, the Veteran's representative indicated that the September 2010 VA examination was not reflective of the Veteran's current condition.

In light of the Veteran's contentions and the newly submitted evidence of a psychiatric disability, to include depression, and more severe symptoms of PTSD, the Board believes that the Veteran should be afforded another VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2002).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for the Veteran to be given an examination to determine the etiology of any current hearing loss.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current right or left ear hearing loss is the result of noise exposure or other injury or disease in active service.  The examiner should provide a rationale for the opinion.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  
The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


